Name: Commission Regulation (EEC) No 2322/81 of 11 August 1981 on arrangements for imports into France, Italy and Ireland of shirts (category 8) originating in Indonesia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 8 . 81 Official Journal of the European Communities No L 228/21 COMMISSION REGULATION (EEC) No 2322/81 of 11 August 1981 on arrangements for imports into France , Italy and Ireland of shirts (category 8) originating in Indonesia HAS ADOPTED THIS REGULATION : Article 1 Importation into France , Italy and Ireland of the cate ­ gory of products originating in Indonesia specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as last amended by Regula ­ tion (EEC) No 3553 /80 (2 ), and in particular Articles 1 1 and 1 5 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into France, Italy and Ireland of shirts (category 8 ) origi ­ nating in Indonesia have exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 , Indonesia was notified of a request for consultations concerning products of category 8 in respect of France on 21 October 1980 and in respect of Italy and Ireland on 4 December 1980 ; Whereas, following consultations concerning one Member State , this product has already been subject to a provisional quantitative limit under Commission Regulation (EEC) No 775/ 81 p ) ; Whereas, following consultations held on 10 July 1981 , it is necessary to make the product in question (category 8 ) subject to a quantitative limit for the years 1981 and 1982 ; Whereas paragraph 13 of the said Article 11 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3059/78 ; Whereas the products in question exported from Indo ­ nesia between 1 January 1981 and the date of entry into force of Regulation (EEC) No 775/81 must be set off against the quantitative limit for 1981 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee , 1 . Products as referred to in Article 1 , shipped fom Indonesia to France, Italy and Ireland between 1 January 1981 and the date of entry into force of Regu ­ lation (EEC) No 775/81 , which have not yet been released for free circulation , shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period ; 2 . Imports of products shipped from Indonesia to France , Italy and Ireland after the entry into force of Regulation (EEC) No 775/ 81 shall remain subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Indonesia on or after 1 January 1981 and released for free circulation shall be set off against the quantitative limit established for 1981 . Article 3 1 . This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982 . (') OJ No L 365 , 27 . 12 . 1978 , p . 1 . ( 2 ) OJ No L 381 , 31 . 12 . 1980 , p . 1 . ( 3 ) OJ No L 81 , 27 . 3 . 1981 . p . 10 . 2. Regulation (EEC) No 775/81 shall cease to apply . No L 228 / 22 Official Journal of the European Communities 13 . 8 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 August 1981 . For the Commission Edgard PISANI Member of the Commission ASSEX Cate ­ gory CCT heading No NIMEXE code ( 1981 ) Description Member States Units Quantitative limits from 1 January to 31 December 1981 1982 8 61.0.3 A 61.03-11 ; 15 ; 19 Men's and boys ' under garments , including collars , shirt fronts and cuffs : Men's and boys ' shirts , woven , of wool , of cotton or of man-made textile fibres F I IRL 1 000 pieces 475 503 0 25 494 523 26 (*) Italy : an exceptional quantity ot 83 000 pieces to be added for the year 1981 .